 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”), is dated as of April ___,
2004, by and among Bowden Building Corporation, a Tennessee corporation (the
“Company”) and John Laguardia (the “Executive”).
          WHEREAS, the Company, Levitt Corporation, a Florida corporation
(“Levitt”), ALH Tennessee Acquisition, Inc., a Delaware corporation (“Seller”),
and ALH II, Inc., a Delaware corporation (“ALH”), have entered into that certain
stock purchase agreement, of even date herewith (the “Purchase Agreement”),
whereby the Seller sold one hundred percent (100%) of the issued and outstanding
capital stock of the Company to Levitt, subject to the terms and conditions of
the Purchase Agreement;
          WHEREAS, the Company desires to employ the Executive in an executive
capacity and the Executive desires to accept such employment, all upon the terms
and subject to the conditions set forth in this Agreement;
          WHEREAS, the Executive is a party to an Employment Agreement with the
Company dated July 1, 2000 (the “Former Agreement”), which will be terminated as
of the date of this Agreement; and
          WHEREAS, the Company is engaged in the business of construction of
homes (the “Business”), and the Executive has experience and expertise in the
Business and, by virtue of his employment with Company, the Executive shall
become familiar with and possess the manner, methods, trade secrets and other
confidential information pertaining to the Business, including the Company’s
client base.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth in this Agreement, the Company and the Executive agree as
follows:
     1. Recitals; Former Agreement. The above recitals are true and correct and
are incorporated herein by reference. Effective as of the date of this
Agreement, the Former Agreement is terminated and no further payments are due to
the Executive from the Company thereunder.
     2. Employment; Term. Notwithstanding anything in the NDA (as defined in
Section 8.3) to the contrary, the Company shall employ the Executive, and the
Executive accepts such employment, on the terms and subject to the conditions
set forth in this Agreement, for a term commencing as of the date hereof (the
“Effective Date”) and ending on the fifth (5th) anniversary of the Effective
Date (the “Term”). The Company and the Executive may, prior to the expiration of
the Term, agree to renew the Agreement and extend the Term, and all provisions
of this Agreement shall remain in effect during any renewals and extensions of
the Term.

-1-



--------------------------------------------------------------------------------



 



     3. Services.
          3.1 Office and Duties. The Executive shall report to the Board of
Directors (the “Board”) of the Company and the President of Levitt (the “Levitt
President”). During the Term, the Executive shall serve as Chairman and Chief
Executive Officer of the Company, subject to the terms of this Agreement, with
such duties, authority and responsibility as are commensurate with such
position, subject to oversight and direction of the Board and the Levitt
President. In exercising his duties and responsibilities hereunder, the
Executive shall have all the power and authority necessary to fulfill and
discharge his duties and responsibilities hereunder and shall abide by any
lawful directions given by the Board or the Levitt President. Notwithstanding
the foregoing, the Executive shall not, in connection with his employment
hereunder, cause or permit the Company or any of its subsidiaries to enter into
any agreement, commitment or arrangement with, or pay any fees or other amounts
to any person not dealing at arm’s length with the Executive without first
disclosing the nature of such relationship to the Board and obtaining the prior
written approval of the Levitt President to any such agreement, commitment,
arrangement or payment. The Executive shall be responsible for such additional
duties commensurate with his position not materially inconsistent with the
foregoing as may be reasonably determined by the Levitt President from time to
time.
          3.2 Best Efforts. During the Term, the Executive shall diligently and
competently devote the Executive’s best efforts, full business time and energies
to the business and affairs of the Company, and shall use his best efforts,
skills and abilities to promote the interests of the Company and otherwise to
discharge his obligations under this Agreement. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, the parties acknowledge and
agree that the Executive does not live in the area in which the Company’s
executive offices or Business is located and that he will not be required to
change his residency from Central Florida or anywhere else the Executive elects
to live.
     4. Compensation.
          4.1 Annual Salary. During the Term, the Executive shall receive a base
salary at the annual rate of Four Hundred Thousand Dollars ($400,000) (“Base
Salary”), payable in accordance with the Company’s normal payroll practices or
at such other reasonable intervals as may from time to time be used by the
Company for paying its employees generally. In addition to the foregoing, within
five (5) business days after the execution of this Agreement, the Company shall
pay the Executive the sum of $274 for each day from January 1, 2004 until the
date of this Agreement.
          4.2 Bonus. The annual bonus (the “Annual Bonus”) shall be paid to the
Executive from a bonus pool established by the Company (the “Bonus Pool”), and
the Executive shall be entitled to one-half (1/2) of the amount dedicated by the
Company to the Bonus Pool. Payments of Annual Bonus amounts to the Executive
shall be made in cash within thirty (30)

-2-



--------------------------------------------------------------------------------



 



days after the issuance by Levitt’s auditor of its audit report for the
applicable fiscal year. For purposes of the Annual Bonus for the fiscal year
ending December 31, 2004, the Bonus Pool will be calculated for the complete
fiscal year commencing as of January 1, 2004; provided however, that the ROE (as
defined below) shall be calculated on the basis of the stockholders’ equity of
the Company as of the date of this Agreement. In the event this Agreement
expires or terminates on a day other than the last day of a fiscal year, the
Executive shall be entitled to a pro rata share of the amount that would
otherwise have been payable to him had he been an employee during the entire
fiscal year based on the number of days he was employed during such fiscal year.
The Company shall dedicate amounts to the Bonus Pool, which shall be calculated
as follows:
          (a) First, the Company shall not dedicate any amounts to the Bonus
Pool unless the actual net, after-tax income of the Company (“Net Income”) after
giving effect to the dedication by the Company of an amount, if any, to the
Bonus Pool for the fiscal year of the Company to which the Annual Bonus relates
and the Stockholders’ Equity at the beginning of such fiscal year (“Equity”)
(Net Income and Equity to be determined in accordance with generally accepted
accounting principles as applied by Levitt consistently with past practices
(“GAAP”)) is sufficient to provide the Company with an aggregate return on
equity (“ROE”) (calculated by dividing Net Income by Equity) of at least twenty
percent (20%) (the “Minimum ROE”); and
          (b) Second, if the ROE is greater than the Minimum ROE, then the
Company shall next dedicate to the Bonus Pool one hundred percent (100%) of the
Net Income before all applicable taxes on income, as determined in accordance
with GAAP (“PBT”) after giving effect to the dedication by the Company of an
amount, if any, to the Bonus Pool for the fiscal year of the Company to which
the Annual Bonus relates in excess of the PBT necessary to provide the Company
with the Minimum ROE (the “Minimum PBT”) until such time as the amount dedicated
by the Company to the Bonus Pool is equal to twenty percent (20%) of the
aggregate PBT of the Company; and
          (c) Third, thereafter, if the ROE is greater than the Minimum ROE and
the Minimum PBT is greater than the Minimum PBT multiplied by one hundred twenty
percent (120%), then the Company shall dedicate twenty percent (20%) of the PBT
in excess of the Minimum PBT to the Bonus Pool.
          (d) For illustration purposes only, Exhibit A sets forth certain
examples of the calculation of the Annual Bonus under the assumptions set forth
therein.
     5. Reimbursement of Expenses; Benefits.
          5.1 Reimbursement of Expenses. Upon submission of appropriate
documentation and in specific accordance with such guidelines as may be
reasonably established from time to time by the Company, the Executive shall be
entitled to reimbursement for all reasonable, out-of-pocket expenses incurred by
him during the Term in connection with the

-3-



--------------------------------------------------------------------------------



 



proper and efficient discharge of his duties hereunder, including, without
limitation, all reasonable expenses incurred by the Executive for travel to and
from the Executive’s residence in Central Florida to the Company’s corporate
offices and locations in which its business is conducted, as well as reasonable
expenses for meals, hotel or other accommodations, and other customary items
during any such trips.
          5.2 Employee Benefit Plans and Programs. During the Term, the
Executive shall be entitled to participate in the Company’s and Levitt’s
employee benefit plans and programs. The Executive’s service with the Company or
any current or former affiliate of the Company, including ALH and its
affiliates, prior to the Effective Date shall be counted for purposes of all
eligibility, waiting periods and vesting requirements from time to time in
effect. Nothing in this Agreement shall require the Company at any time to
create or continue any such plan or program or to fix, amend or retain
eligibility requirements so as to include the Executive.
          5.3 Vacations. The Executive shall be entitled to paid vacation during
each calendar year in such amounts as are commensurate with his position, or
such other amount of paid vacation as the Levitt President and the Executive may
mutually agree, taking into consideration the reasonable business needs of the
Company.
     6. Termination. The Executive’s employment under this Agreement may be
terminated prior to the end of the Term by the Company or the Executive without
any breach of this Agreement only under the following circumstances:
          6.1 Death. This Agreement and the Executive’s employment under this
Agreement shall terminate immediately and automatically upon the Executive’s
death.
          6.2 Disability. This Agreement and the Executive’s employment under
this Agreement may be terminated at the Company’s option, if the Executive shall
suffer a “Disability,” which shall mean any incapacity, illness or disability of
the Executive which renders the Executive mentally or physically unable to
perform his duties under this Agreement for a continuous period of one hundred
eighty (180) days during the Term. Termination due to Disability shall be deemed
to have occurred upon the first day of the month following the determination of
Disability as defined in the preceding sentence.
          6.3 Cause. The Company may terminate the Executive’s employment under
this Agreement for Cause (as hereinafter defined). “Cause,” as to the Executive,
shall mean: (a) committing fraud against the Company or embezzlement of Company
property; (b) being convicted of a felony or any other crime that involves moral
turpitude under applicable laws of the United States or any state thereof;
(c) an action or omission of the Executive which constitutes a willful and
material breach of this Agreement which is not the result of the Executive’s
death or disability and which is not cured within fifteen (15) days after
receipt by the Executive of written notice of the same from the Board, or if
such act or omission cannot reasonably be cured with such fifteen (15) day
period, the Executive shall have commenced such

-4-



--------------------------------------------------------------------------------



 



cure and be diligently pursuing such cure in good faith, or (d) the breach of
any representation or warranty by ALH as set forth in the Purchase Agreement of
which breach the Executive had actual knowledge as of the date of this
Agreement.
          6.4 Without Cause. The occurrence of any of the following shall be
deemed to be a termination by the Company of the Executive’s employment under
this Agreement “Without Cause:” (a) any action taken by the Company to terminate
the Executive’s employment other than for Cause, which termination shall only be
effective upon written notice to the Executive; (b) any action taken by the
Company to materially diminish, or attempt to materially diminish, the duties,
responsibilities or authority of the Executive if, within fifteen (15) days
after the Executive becomes aware of such action, the Executive notifies the
Company in writing of his election to terminate his employment with the Company;
(c) any action taken by the Company to materially change, or attempt to
materially change the Executive’s title or his position in the hierarchy of the
Company if, within fifteen (15) days after the Executive becomes aware of such
action, the Executive notifies the Company in writing of his election to
terminate his employment with the Company; or (d) any breach of this Agreement
by the Company. Failure of the Executive to timely terminate his employment upon
the occurrence of an event described in subsections (b), (c) or (d) above shall
not result in a waiver of any right the Executive may have to terminate his
employment based upon any future occurrence.
     7. Payments After Termination. If this Agreement or the Executive’s
employment hereunder are terminated for the reasons set forth in Sections 6.1 or
6.2 hereof, then the Executive or the Executive’s estate, as the case may be,
shall receive the Base Salary through the date of termination in accordance with
the terms of this Agreement and the prorated portion of the Annual Bonus, if
any, as applicable, accrued during the fiscal year and through the date of
termination in accordance with the terms of this Agreement. If this Agreement or
the Executive’s employment hereunder are terminated for the reasons set forth in
Sections 6.3 hereof, then the Executive shall receive the Base Salary through
the date of termination in accordance with the terms of this Agreement. If this
Agreement is terminated pursuant to Section 6.4 hereof, then the Executive shall
receive the Base Salary through the date of termination in accordance with the
terms of this Agreement and the prorated portion of the Annual Bonus, if any, as
applicable, accrued during the fiscal year and through the date of termination
and shall receive the Base Salary that would have otherwise been payable for the
remainder of the Term (assuming no extensions or modifications thereof), which
amounts shall be payable in installments in accordance with the Company’s normal
payroll practices or at such other reasonable intervals as may from time to time
be used by the Company for paying its employees generally. Thereafter, the
Executive shall not be entitled to receive any further compensation or benefits
from the Company whatsoever.
     8. Non-Competition; Non-Disclosure and Non-Solicitation. Executive
acknowledges and recognizes the highly competitive nature of the Company’s
business and that the goodwill and patronage of the Company’s clients constitute
a substantial asset of the Company having been acquired through considerable
time, money and effort.

-5-



--------------------------------------------------------------------------------



 



          8.1 Non-Competition. During Executive’s employment with the Company
and, if the Executive’s employment with the Company is terminated by the Company
pursuant to Section 6.3 or by the Executive other than pursuant to Section 6.4,
for a period of two (2) years from the date of termination of employment or
expiration of this Agreement (the “Period of Non-Competition”), and within a
radius of fifty (50) miles of any location at which the Company is engaged in
business as of the date of cessation of employment, Executive shall not, without
the Company’s prior written consent, directly or indirectly own, manage,
operate, control, be employed by, act as agent, consultant or advisor for, or
participate in the ownership, management, operation or control of, or be
connected in any manner through the investment of capital, lending of money or
property, rendering of services or otherwise, with, any business of the type and
character engaged in and competitive with the Company’s business. For these
purposes, ownership of securities of three percent (3%) or less of any class of
securities of a public company shall not be considered to be competition with
the Company’s business or a violation of the NDA.
          8.2 Reasonable Restrictions. The restrictions set forth in this
Section 8 are considered by the parties to be reasonable for the purpose of
protecting the value of the Company’s business and goodwill of the Company. It
is the desire and intent of the parties to this Agreement that the provisions of
this Section 8 be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
any particular provision or portion of this Section 8 is adjudicated to be
invalid or unenforceable, then this Section 8 will be deemed so as to permit the
invalid or unenforceable provision or portion to be enforced as nearly as
possible according to its original terms and intent to eliminate such invalidity
or unenforceability; provided, however, that such amendment is to apply only
with the respect to the operation of such section in the particular jurisdiction
in which such adjudication is made.
          8.3 Breach. The parties recognize that the performance of the
obligations under this Section 8 by the Executive is special, unique and
extraordinary in character, and that in the event of the breach by the Executive
of the terms and conditions of this Section 8, the Company will suffer
irreparable injury and that monetary damages would not provide an adequate
remedy at law and that no remedy at law may exist. Accordingly, in the event of
such breach, the Company will be entitled, if it so elects and without the
posting of any bond or security, to institute and prosecute proceedings in any
court of competent jurisdiction, in law or in equity, to enforce the specific
performance of this Agreement by the Executive or to enjoin the Employee from
breaching this Section 8.
          8.4 Tolling. In the event of a breach or violation by the Executive of
any of the provisions of this Section 8, the running of the Period of
Non-Competition shall be tolled with respect to the Executive during the
continuance of any actual breach or violation. In addition to any other rights
or remedies the Company may have hereunder, the Company shall be entitled to
receive from the Executive reimbursement for all attorneys’ fees and expenses

-6-



--------------------------------------------------------------------------------



 



incurred by the Company in enforcing this Agreement and shall have the right and
remedy to require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals or other benefits derived or received,
directly or indirectly, by such the Executive from the action constituting a
breach or violation of this Agreement.
          8.5 Non-Solicitation and Non-Disclosure. Executive further agrees that
he shall execute Levitt’s standard form of non-solicitation and non-disclosure
agreement attached hereto as Exhibit B (the “NDA”). Executive also agrees that
he shall use his reasonable efforts to obtain from all employees of the Company
a similar, duly executed NDA.
          8.6 Exceptions to Restrictive Covenants. Notwithstanding the terms and
conditions of any non-solicitation, non-compete or non-disclosure agreement or
provisions to which the Executive may at any time execute in favor of the
Company, Levitt, or any of their respective affiliates including, without
limitation, the provisions of this Agreement and the NDA (the “Restrictive
Covenants”), the Executive shall not be deemed to be in breach of any
Restrictive Covenants as a result of the Executive (i) owning, directly or
indirectly, not more than three percent (3%) of any class of securities of a
public company, or (ii) making any investment in or loans to, or consulting with
or providing services (other than as an employee) to, any company that engages
in business in Central Florida of which the Employee’s family relatives own,
directly or indirectly, at least a majority interest.
     9. Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
     10. Notices. All notices, request, demands or other communications by the
terms hereof required or permitted to be given by one party to another shall be
given in writing by personal delivery, by facsimile or by regular mail, postage
prepaid, addressed to such other party or delivered to such other party as
follows:
If to the Company:
Bowden Building Corporation
c/o Levitt Corporation
1350 N.E. 56th Street
Suite 200
Ft. Lauderdale, Florida 33334
Attention: President
Facsimile No. (954) 491-9217
                    -and-

-7-



--------------------------------------------------------------------------------



 



c/o Levitt Corporation
1750 Sunrise Boulevard
Ft. Lauderdale, Florida 33304
Attention: General Counsel
Facsimile No. (954) 760-5210
with a copy to:
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
Museum Tower, 2200
150 West Flagler Street
Miami, Florida 33130
Attention: Alison W. Miller, Esq.
Facsimile No.: (305) 789-3395
If to the Executive:
John Laguardia
440 Delaney Park Drive
Orlando, Florida 32806
with a copy to:
Baker & Hostetler LLP
200 South Orange Avenue
Suite 2300
Orlando, Florida 32801
Attention: Richard T. Fulton, Esq.
Facsimile No.: (407) 841-0168
or at such other address or facsimile number as may be given by any of them to
the others in writing from time to time and such notices, requests, demands or
other communication shall be deemed to have been received when hand delivered,
on the day after the date sent by facsimile (with receipt confirmed) or, if
mailed, the fourth day following the day of the mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notice, request, demand or other communication shall be
deemed to have been received on the fourth business day following the resumption
of normal mail service.
     11. Prevailing Party. In the event of any dispute with regard to this
Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party and the non-prevailing party shall pay upon demand all
reasonable fees and expenses of counsel for the prevailing party.

-8-



--------------------------------------------------------------------------------



 



     12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties, and merge and supersede all prior
discussions, agreements and understandings of every kind and nature among them
as to the subject matter hereof.
     13. Amendments to Agreement. This Agreement shall not be amended except by
a writing signed by each party to the Agreement, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by each party to the Agreement.
     14. U.S. Dollars. All dollar amounts in this Agreement are stated in United
States Dollars.
     15. Governing Law. This agreement and its validity, construction and
performance shall be governed in all respects by the law of the State of
Florida, without giving effect to principles of conflicts of laws. Any
controversies of any nature whatsoever arising under this Agreement shall be
subject to the exclusive jurisdiction of the courts of Broward County, Florida,
or Orange County, Florida, and Broward County, Florida and Orange County,
Florida shall be the exclusive jurisdictions and venue for any disputes, actions
or lawsuits arising out of or relating to this Agreement or the transactions
contemplated hereby. The parties to this Agreement irrevocably waive to the
fullest extent permitted by law, any objection which they may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any judgment entered by any court in respect
hereof, brought in Broward County, Florida or Orange County, Florida, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Broward County, Florida or Orange County, Florida, has been brought in an
inconvenient forum.
     16. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by the Executive without
the prior written consent of the Company. This Agreement may be assigned by the
Company in connection with the sale, transfer or other disposition of all or
substantially all of the Company’s assets or business; provided, however, that
such assignee shall agree to be bound by the terms of this Agreement.
     17. Pronouns. Whenever the context requires, the use in this Agreement of a
pronoun of any gender shall be deemed to refer also to any other gender, and the
use of the singular shall be deemed to refer also to the plural.
     18. Headings. The headings of this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof.

-9-



--------------------------------------------------------------------------------



 



     19. Calculation of Time Periods. When calculating the period of time within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date which is the reference date in calculating such period shall
be excluded.
     20. References to Law. All references in this Agreement to any law, by-law,
rule, regulation, order or act of any government, governmental body or other
regulatory body or authority shall be construed as a reference thereto as
amended or re-enacted from time to time or as a reference to any successor
thereto.
     21. Execution in Counterparts. This Agreement may be executed in several
counterparts, by original or facsimile signature, each of which so executed
shall be deemed to be an original and such counterparts together shall be deemed
to be one and the same instrument, which shall be deemed to be executed as of
the date first above written.
     22. Further Assurances. The parties hereto shall sign such further
documents and do and perform and cause to be done and performed such further and
other acts and things as may be necessary or desirable in order to give full
effect to this Agreement and every party thereof.
     23. Survival. Any termination of this Agreement shall not affect the
ongoing provisions of this Agreement, which shall survive such termination in
accordance with their terms.
     24. Severability. The invalidity or unenforceability, in whole or in part,
or any covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.
     25. Participation of Parties; Construction. The parties hereto acknowledge
that this Agreement and all matters contemplated herein have been negotiated
between both of the parties hereto and their respective legal counsel and that
both parties have participated in the drafting and preparation of this Agreement
from the commencement of negotiations at all times through the execution hereof.
The parties hereto acknowledge that they have each read this Agreement and
understand the effect of its provisions. Accordingly, this Agreement shall be
interpreted and construed without reference to any rule requiring that this
Agreement be interpreted or construed against the party causing it to be
drafted.
     26. Independent Counsel. The Executive acknowledges that counsel to the
Company has not represented him nor provided him with legal or other advice in
connection with the transactions contemplated by this Agreement and that he has
been urged to seek independent legal, tax and financial advice in order to
analyze the risks and merits of the transactions contemplated by this Agreement.

-10-



--------------------------------------------------------------------------------



 



     27. Director and Officer Insurance; Indemnification. The Company shall
indemnify the Executive to the same extent as Levitt indemnifies its other
executive officers, and the Company shall cause Levitt to provide coverage for
the Executive under Levitt’s policies of Director’s and Officer’s insurance as
the same may be in effect from time to time.
THE EXECUTIVE AND THE COMPANY EACH ACKNOWLEDGES THAT HE OR IT HAS READ ALL OF
THE TERMS OF THIS AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY
ITS TERMS AND CONDITIONS.
[SIGNATURE PAGE FOLLOWS]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth in the first paragraph of this Agreement.

              THE COMPANY:
 
            BOWDEN BUILDING CORPORATION,     a Tennessee corporation
 
       
 
  By:    
 
       
 
      Jeffrey H. Sweeney, President
 
            THE EXECUTIVE:
 
                  John Laguardia

-12-



--------------------------------------------------------------------------------



 



Exhibit A
Bowden Building Corporation
Employment Contract Bonus Calculation Illustration
For Example:

                         
Profit before tax & bonus
  $ 3,225,806.45     $ 3,250,000.00     $ 3,900,000.00  
“Annual Bonus”
    0.00       24,193.55       650,000.00  
 
                 
“PBT”
    3,225,806.45       3,225,806.,45       3,250,000.00  
Federal & state income tax
  $ 1,225,806.45     $ 1,225,806.45     $ 1,235,000.00  
“Net Income”
  $ 2,000,000.00     $ 2,000,000.00     $ 2,015,000.00  
 
                 
“Equity”
    10,000,000.00       10,000,000.00       10,000,000.00  
“ROE”
    20 %     20 %     20.15 %

-13-